Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-28 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches an electronic circuit, adapted to drive a panel comprising a plurality of fingerprint sensing zones, the electronic circuit comprising:
a fingerprint sensing circuit, configured to determine at least two adjacent fingerprint sensing zones to perform a fingerprint sensing operation according to a touch area and receive a fingerprint sensing signal corresponding to fingerprint sensing data from the at least two adjacent fingerprint sensing zones,
wherein the fingerprint sensing circuit rearranges the fingerprint sensing data from the at least two adjacent fingerprint sensing zones.
Claims 13 and 28 are allowed for similar reasons as claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0102207 A1 to Kurokawa et al.  
US 2017/0046558 A1 to Li et al.  
US 2017/0140201 A1 to Li et al.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624